Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach: claim 1, when instructed to display the contents of the information from the user within a predetermined time, detect a timing of outputting information to the user, and permit the displaying of the contents of the information at the detected timing; and when there has been no instruction from the user within the predetermined time, not permit displaying of the augmented-reality image corresponding to the contents of the information.
	Claim 22, when instructed to display the contents of the information from the user within a predetermined time, detecting a timing of outputting information to the user, and permitting the displaying of the contents of the information at the detected timing; and when there has been no instruction from the user within the predetermined time, not permitting displaying of the augmented-reality image corresponding to the contents of the information.
Claim 23, when instructed to display the contents of the information from the user within a predetermined time, detecting a timing of outputting information to the user, and permitting
the displaying of the contents of the information at the detected timing; and when there has been no instruction from the user within the predetermined time, not permitting displaying of the augmented-reality image corresponding to the contents of the information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694